Exhibit 10.39

Maxim Integrated Products

120 San Gabriel Drive

Sunnyvale, CA. 94086

(408) 737-7600

LOGO [g58824gra001.jpg]

June 7, 2007

Alan Hale

Vice President of Finance and

Interim Chief Financial Officer

Maxim Integrated Products

120 San Gabriel Drive

Sunnyvale, CA 94086

Dear Alan:

Thank you for agreeing to serve as Maxim’s Vice President of Finance and Interim
CFO for the period starting on January 31, 2007. In this capacity, your salary
will be based on a $300,000 annual rate. Maxim will also pay you a one time
bonus of $394,615 on July 1, 2007 provided you are working diligently toward
completing your assignments given to you by the Board of Directors and the Chief
Executive Officer. In addition to your salary, you will also be eligible for
performance compensation at the discretion of the Board of Directors (or the
Compensation Committee) for services rendered after June 30, 2007.

If Maxim chooses to end your assignment on or prior to June 30, 2007, the above
bonus will be pro-rated based on the number of weeks actually worked during the
period of January 31, 2007 – June 30, 2007.

In the event that your role as Maxim’s CFO becomes permanent, we will determine
your total compensation package at that time.

In addition to the salary above, Maxim will reimburse, subject to the Company’s
travel and entertainment policy, your expenses related to travel to and from
Maxim Sunnyvale and your temporary living and related expenses while you are
working at Maxim Sunnyvale.

This agreement does not preclude, limit or supersede any of the benefits you are
currently receiving or entitled to from the Company.

If the above is satisfactory to you, please sign below and return to me. A copy
has been included for your records.

 

Sincerely,

/s/    Tunc Doluca

Tunc Doluca

President and Chief Executive Officer

Agreed:

/s/    Alan Hale

Alan Hale

Dated: June 7, 2007